


RESALE REGISTRATION RIGHTS AGREEMENT
Resale Registration Rights Agreement (this “Agreement”) dated as of February 19,
2015 between Oclaro, Inc., a Delaware corporation (the “Company”) and Jefferies
LLC (“Jefferies”).
Background
In connection with the Purchase Agreement between the parties hereto dated
February 12, 2015 (the “Purchase Agreement”) pursuant to which Jefferies, as
initial purchaser, is purchasing from the Company $65.0 million in aggregate
principal amount of 6.00% Convertible Senior Notes due 2020 (the “Notes”) of the
Company, the Company has agreed to provide to the purchasers to whom Jefferies
resold the Notes and any subsequent holders of the Notes certain resale
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder (together, the “Securities Act”), and applicable
state securities laws, regarding the shares of Common Stock of the Company
issued upon conversion of the Notes, pursuant to the terms of the Indenture
under which the Notes are being issued (such shares, the “Conversion Shares”).
Agreement
In light of the above, the Company and Jefferies hereby agree as follows:
1.    Definitions.
As used in this Agreement, the following terms will have the respective meanings
set forth in this Section 1:
“Additional Interest” has the meaning set forth in the Indenture.
“Advice” has the meaning set forth in Section 2(e)(iv)
“Business Day” means (i) a day on which the Common Stock is traded on a Trading
Market, (ii) if the Common Stock is not listed on any Trading Market, a day on
which the Common Stock is quoted in the over‑the‑counter market as reported by
the National Quotation Bureau Incorporated (or any similar organization or
agency succeeding to its functions of reporting prices) or (iii) in the event
that the Common Stock is not listed or quoted as set forth in (i) and (ii)
hereof, any day other than a Saturday, a Sunday or a day on which banking
institutions in The City of New York are authorized or required by law,
regulation or executive order to remain closed.
“Commission” means the Securities and Exchange Commission or any successor
agency.
Common Stock” means the Company’s common stock, par value $0.01 per share.
“Company” has the meaning set forth in the preamble.
“Conversion Shares” has the meaning set forth in the preamble.
“Discontinuance Notice” has the meaning set forth in Section 3(d).
“Notes” has the meaning set forth in the preamble.
“Effective Date” means, with respect to any Registration Statement, the date
that the Commission first declares effective such Registration Statement.
“Effectiveness Deadline” means, with respect to the Registration Statement filed
pursuant to Section 2(b), 90 calendar days after the Filing Deadline.
“Effectiveness Period” has the meaning set forth in Section 2(b)(i).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Filing Deadline” means September 30, 2015.
“FINRA” means the Financial Industry Regulatory Authority, Inc. or any successor
organization performing similar functions.
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
“Indemnified Party” has the meaning set forth in Section 5(c).
“Indemnifying Party” has the meaning set forth in Section 5(c).
“Indenture” means the Indenture dates as of the date hereof between the Company
and U.S. Bank, National Association, as supplemented by any supplements or
amendments thereto.
“Losses” has the meaning set forth in Section 5(a).
“MNPI” has the meaning set forth in Section 2(e)(vi).
“Notes” has the meaning set forth in the preamble.
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, any preliminary prospectus, any free-writing
prospectus and any prospectus that includes any information previously omitted
from a prospectus filed as part of an effective registration statement under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to such prospectus, including post‑effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus.
“Registrable Securities” means the Conversion Shares and any other securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event or conversion price adjustment with respect
thereto upon its original issuance and at all times subsequent thereto until
(i) a Registration Statement covering such Security has been declared effective
by the Commission and such Security has been disposed of in accordance with such
effective Registration Statement; (ii) such securities ceases to be outstanding;
or (iii) such securities has been sold in compliance with Rule 144 or is salable
pursuant to Rule 144(d) (or any similar provision then in force other than
Rule 144A).
“Registration Default” has the meaning set forth in Section 2(d).
“Registration Statement” means a registration statement filed pursuant to the
terms hereof and which covers the resale by the Holders, including the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto
and all material incorporated by reference (or deemed to be incorporated by
reference) therein. For the avoidance of doubt, “Registration Statement” means
the initial registration statement described above in this paragraph and any
additional registration statement or registration statements that are needed to
sell additional Registrable Securities with the effect that the obligations of
the Company under this Agreement also extend to such additional registration
statement or registration statements, in all cases, as specified in this
Agreement.
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Securities Act” has the meaning set forth in the preamble.
“Purchase Agreement” has the meaning set forth in the preamble.
“Selling Holder Questionnaire” has the meaning set forth in Section 2(e)(i).
“Subsequent Form S-3” has the meaning set forth in Section 3(g).
“Suspension Notice” has the meaning set forth in Section 2(c).
“Suspension Period” has the meaning set forth in Section 2(c).
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Market, the NASDAQ Capital Market, NASDAQ
Global Select Market or such other United States registered national securities
exchange on which the Common Stock is listed or quoted for trading on the date
in question.
2.    Conditions to the Company’s Obligations Under this Agreement &
Registration.
(a)    Conditions to the Company’s Obligations Under this Agreement. The
Company's obligations under this Agreement will arise only if Rule 144 is not
available to Holders who are not affiliates of the Company on and following the
date that is six months after the original issuance date of the Notes, with
respect to any Conversion Shares that have been issued and are outstanding. For
the avoidance of doubt, if the such conditions never arise, then this Agreement
will neither take effect nor be effective.
(b)    Registration.
(i)
On or prior to the Filing Deadline, the Company will prepare and file with the
Commission a Registration Statement covering the resale of all Registrable
Securities for an offering to be made on a continuous basis pursuant to
Rule 415. The Registration Statement will be on Form S-1 or S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-1 or S-3, in which case such registration will be on another
appropriate form for such purpose) and will contain (except if otherwise
required pursuant to written comments received from the Commission upon a review
of such Registration Statement) a “Plan of Distribution” substantially in the
form attached hereto as Annex A, as the same may be amended in accordance with
the provisions of this Agreement. The Company will use its reasonable best
efforts to cause the Registration Statement to be declared effective under the
Securities Act as soon as possible but, in any event, no later than the
Effectiveness Deadline, and will use its reasonable best efforts to keep the
Registration Statement (or a Subsequent Form S-3, as defined below) continuously
effective under the Securities Act until the first year after the Effective Date
or such earlier date when all Registrable Securities covered by the Registration
Statement cease to be Registrable Securities as determined by the counsel to the
Company (the “Effectiveness Period”).

(ii)
With respect to Registrable Securities not already covered by a Registration
Statement, the Company will not be obligated to file (i) more than one
pre-effective amendment or supplement to a Registration Statement for all
Holders during any fiscal quarter and (ii) more than one post-effective
amendment to a Registration Statement for all Holders during any semi-annual
period, and provided further, in all such cases involving supplements or
amendments (whether pre-effective or post-effective), the Company will only be
obligated to make a filing when the aggregate principal amount of the
Registrable Securities to be included in such amendment or supplement is more
than $5.0 million.

(c)    Suspension Periods. Notwithstanding Section 2(b), the Company may, at any
time, delay the filing or delay or suspend the effectiveness of a Registration
Statement or, without suspending such effectiveness, deliver a notice (a
“Suspension Notice”) that instructs any selling Holders not to sell any
securities included in the Registration Statement or delay the filing of any
amendment or supplement pursuant to Section 3, if the board of directors of the
Company has determined and promptly notifies the selling Holders in writing that
in its reasonable good faith judgment (i) a material event has occurred or is
likely to occur with respect to the Company that has not been publicly disclosed
and, if disclosed, could reasonably be expected to materially and adversely
affect the Company and its ability to consummate the registration of the resale
of the Registrable Securities or (ii) such registration could reasonably be
expected to interfere with any material financing, acquisition, corporate
reorganization, merger, tender offer or other significant transaction involving
the Company (a “Suspension Period”), by providing the selling Holders with
written notice of such Suspension Period and the reasons therefor. The Company
will use its reasonable best efforts to provide such notice at least calendar
ten days prior to the commencement of such a Suspension Period; provided,
however, that in any event the Company will provide such notice no later than
the commencement of such Suspension Period; provided, further, that in no event
will one or more Suspension Periods exceed, in the aggregate, 90 days during any
consecutive 12-month period.
(d)    Additional Interest. The parties hereto agree that the Holders will
suffer damages if the Company fails to fulfill its obligations under this
Section 2 and that, in such case, it would not be feasible to ascertain the
extent of such damages with precision. Accordingly, if the Company becomes
obligated under Section 2(a) to file a Registration Statement, and if:
(i)
a Registration Statement is not declared effective by the Commission on or
before the applicable Effectiveness Deadline;

(ii)
a Registration Statement is filed and declared effective but, during the
applicable Effectiveness Period, will cease to be effective, including by reason
of its withdrawal or termination pursuant to Section 3(e), or, other than by
reason of a Suspension Period as provided in Section 2(c), will fail to be
usable for its intended purpose without such disability being cured within ten
Business Days by an effective post-effective amendment to such Registration
Statement, a supplement to the Prospectus, a report filed with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act that cures
such failure or the effectiveness of a Subsequent Form S-3; or

(iii)
the Company extends any Suspension Period beyond 90 days during any consecutive
12-month period.

(each such event referred to in foregoing clauses (i) through (iii), a
“Registration Default”), then in such event as partial relief for the damages to
any Holder by reason of any such delay in or reduction of its ability to sell
the Registrable Securities and not as a penalty (which remedy will not be
exclusive of any other remedies available at law or equity), the Company hereby
agrees to pay to each Holder, subject to Section 2(e), Additional Interest equal
to 0.25% per year on all outstanding Notes (and all the outstanding Conversion
Shares to the extent any Notes have been converted prior to the occurrence of
the Registration Default and such Conversion Shares remain Registrable
Securities) for the first 90 days after such Registration Default and then, if
such Registration Default is then continuing, 0.50% per year, up to a maximum of
0.50% per year on all outstanding Notes; (and all the outstanding Conversion
Shares to the extent any Notes have been converted prior to the occurrence of
the Registration Default and such Conversion Shares remain Registrable
Securities); provided that any payment on Conversion Shares will be calculated
based on the principal amount of the Notes upon conversion of which such
Conversion Shares have been issued; provided further that any such Additional
Interest will cease to accrue and be owing to Holders hereunder and under the
Indenture when any such Registration Default will cease, be remedied or be cured
The Company will pay any Additional Interest as set forth in the Indenture.
(e)    Holders’ Agreements. It will be a condition of each Holder’s rights under
this Agreement, and each Holder agrees, as follows:
(i)
Cooperation & Selling Holder Questionnaire. Such Holder will cooperate with the
Company by, with reasonable promptness, supplying information and executing
documents relating to such selling Holder or the securities of the Company owned
by such selling Holder in connection with such registration which are customary
for offerings of this type or is required by applicable laws or regulations
(including agreeing to sell such selling Holder’s Registrable Securities on the
basis provided in any underwriting arrangements containing customary terms
reasonably satisfactory to such selling Holder), including but not limited to
furnishing to the Company a completed questionnaire in the form attached to this
Agreement as Annex B (a “Selling Holder Questionnaire”). The Company will not be
required to include the Registrable Securities of a Holder in a Registration
Statement and will not be required to pay any Additional Interest or other
damages under Section 2(d) to any Holder who fails to furnish to the Company a
fully completed Selling Holder Questionnaire at least five Business Days prior
to the applicable Filing Deadline.

(ii)
Undertakings. Such selling Holder will enter into any undertakings and take such
other action relating to the conduct of the proposed offering which the Company
or the underwriters may reasonably request as being necessary to insure
compliance with federal and state securities laws and the rules or other
requirements of FINRA or which the Company or the underwriters may reasonably
request to otherwise effectuate the offering.

(iii)
Shelf Sale Notices. In connection with and as a condition to the Company’s
obligations with respect to any shelf Registration Statement, each Holder
covenants and agrees that it will not offer or sell any such Registrable
Securities under the Registration Statement until the Registration Statement has
been declared effective by the Commission and such Holder has provided a written
notice to the Company of such proposed sale (a “Shelf Sale Notice”) and has
received copies of the Prospectus relating to such Registration Statement as
then amended or supplemented and notice from the Company that the Registration
Statement and any post-effective amendments thereto have become effective.

(iv)
Discontinuance of Sales. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a Suspension Notice or a
Discontinuance Notice from the Company, such Holder will forthwith discontinue
any offers and sales of such Registrable Securities under the Registration
Statement until such Holder’s receipt of the copies of the supplemented
Prospectus and/or amended Registration Statement or until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
may be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement.

(v)
Lock-Up and Cut Back Agreements. Each Holder agrees that in the event the
Company is issuing new shares of its Common Stock to the public in an
underwritten offering or other parties are seeking to include their shares of
Common Stock in a Registration Statement, in either case, either in a
registration statement separate from the Registration Statement to be used by
such Holders or in a Registration Statement which such Holder included
Registrable Securities pursuant to Section 2(b) hereof, if so requested by the
managing underwriter(s) in such offering, such Holder agrees that (A) it will
not offer for public sale (other than as part of such underwritten public
offering) any securities of the issue being registered or any securities of the
same class as the Registrable Securities similar, or any securities convertible
into or exchangeable or exercisable for such securities, including a sale
pursuant to Rule 144, during the seven (7) days prior to and such number of days
(not in excess of ninety (90)) after the effective date of such Registration
Statement in connection with such public offering, without the consent of the
managing underwriter(s) and (B) if requested by any such managing
underwriter(s), it will agree to reduce the number of its Registrable Securities
for sale, with the managing underwriter(s) reducing any such shares for sale
first by reducing the Company’s proposed amount and then by reducing the
Holders’ and any such other holders of shares of Common Stock on a pro rata
basis, in order to effectuate an orderly and effective sale of all of such
securities.

(vi)
Holders’ Agreement to Treat MNPI. Each Holder acknowledges agrees to treat any
information or notice delivered to such Holder that is marked or labeled as
containing or possibly containing material nonpublic information, within the
meaning of U.S. federal securities laws (“MNPI”), as confidential, until such
time as the Company delivers or notifies the Holder that any such information is
no longer MNPI, and, in this regard, acknowledges that the trading while in
possession of any such MNPI or the delivery of any such MNPI may violate U.S.
federal securities laws. If any Holder does not wish to receive any MNPI, it
will notify the Company of that, although that may result in the effective
inability of the Holder to sell its Registrable Securities as contemplated by
this Agreement.

3.    Registration Procedures. In connection with the Company’s obligations to
effect a registration pursuant to Section 2(b), the Company and, as applicable,
the Holders, will do the following:
(a)    FINRA Cooperation. The Company and the Holders will cooperate and assist
in any filings required to be made with FINRA.
(b)    Right to Review Prior Drafts. Not less than ten Business Days prior to
the filing of a Registration Statement or any related Prospectus or any
amendment or supplement thereto, the Company will furnish to each Holder copies
of the “Selling Securityholders” and “Plan of Distribution” sections of such
documents in the form in which the Company proposes to file them, which sections
will be subject to the review of each such Holder. Each Holder will provide
comments, if any, within five Business Days after the date such materials are
provided. The Company will not file a Registration Statement, any Prospectus or
any amendments or supplements thereto in which the “Selling Securityholders” or
the “Plan of Distribution” sections thereof differ in any material respect from
the disclosure received from a Holder in its Selling Holder Questionnaire (as
amended or supplemented).
(c)    Right to Copies. The Company will furnish to each Holder, without charge,
(i) at least one conformed copy of each Registration Statement and each
amendment thereto and all exhibits to the extent requested by such Holder
(excluding those previously furnished or incorporated by reference) promptly
after the filing of such documents with the Commission, except if such documents
are available on Edgar; and (ii) as many copies of each Prospectus or
Prospectuses (including each form of prospectus) and each amendment or
supplement thereto as such Holder may reasonably request. The Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.
(d)    Notices. The Company will notify each Holder covered by the Registration
Statement as promptly as reasonably practicable: (A) when the Prospectus or any
prospectus supplement or post-effective amendment has been filed, and with
respect to the Registration Statement or any post-effective amendment, when the
same has become effective; (B) of any request by the Commission for any
amendments or supplements to the Registration Statement or the Prospectus or for
additional information; (C) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose; (D) if, at any time prior to the closing
contemplated by an underwriting agreement entered into in connection with such
Registration Statement, it becomes aware that the representations and warranties
of the Company contained in such agreement cease to be true and correct; (E) of
the receipt by the Company of any notification with respect to the suspension of
the qualification of the Registrable Securities for sale in any jurisdiction or
the initiation or threatening of any proceeding for such purpose; (F) of the
happening of any event which it believes may make any statement made in the
Registration Statement, the Prospectus or any document incorporated therein by
reference untrue and which requires the making of any changes in the
Registration statement, the Prospectus or any document incorporated therein by
reference in order to make the statements therein not misleading; and (G) upon
the occurrence of a Suspension Period (items (C ) through and including (G)
being a “Discontinuance Notice”).
(e)    Withdrawal of Suspension Orders. The Company will use its reasonable best
efforts to respond as promptly as reasonably possible to any comments received
from the Commission with respect to any Registration Statement or any amendment
thereto and to obtain the withdrawal of any order suspending the effectiveness
of the Registration Statement or the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction, or to prevent any such
suspension.
(f)    Supplements & Amendments. Subject to Section 2(b), if required, based on
the advice of the Company’s counsel, prepare a supplement or post-effective
amendment to a Registration Statement, the related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of the Registrable Securities, (A) the
Prospectus will not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading;
(B) such Registration Statement remains continuously effective as to the
applicable Registrable Securities for its applicable Effectiveness Period and
(C) the related Prospectus may supplemented by any required prospectus
supplement, and as so supplemented may be filed pursuant to Rule 424;
(g)    Listing. The Company will use its reasonable best efforts to cause all
Registrable Securities covered by the Registration Statement to be listed on
each securities exchange on which identical securities issued by the Company are
then listed if requested by the Holder thereof or the managing underwriters, if
any, and, if not so listed, to be approved for listing on the national
securities exchange on which the Company’s Common Stock is then listed;
(h)    Transfer Agent & Registrar. The Company will provide and cause to be
maintained a transfer agent and registrar for all Registrable Securities covered
by such Registration Statement from and after a date not later than the
effective date of such Registration Statement;
(i)    Certificates. The Company will cooperate with the Holders to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to any Registration
Statement, which certificates will be free of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as any such Holders may reasonably request;
(j)    CUSIPs. The Company, if necessary, will use its best efforts to provide a
CUSIP number for the Registrable Securities, not later than the effective date
of the Registration Statement;
(k)    Opinions & Comfort Letters. If underwriters are to be used, the Company
will use its reasonable best efforts to (A) obtain opinions of counsel to the
Company and updates thereof addressed to managing underwriters, if any, covering
the matters customarily covered in opinions requested in underwritten offerings
and such other matters as may be reasonably requested by such underwriters and
(B) obtain “cold comfort” letters and updates thereof from the Company’s
independent certified public accountants addressed to any such managing
underwriters, such letters to be in customary form and covering matters of the
type customarily covered in “cold comfort” letters by accountants in connection
with underwritten offerings (each of the above being done at each closing under
such underwriting agreement or as and to the extent required thereunder);
(l)    Legal Counsel. Holders will have the right to select one legal counsel,
at their own expense, to review any Registration Statement or Prospectus
prepared pursuant to Section 2 or this Section 3, which will be such counsel as
designated by the Holders of a majority of the Registrable Securities then
outstanding. The Company will reasonably cooperate with such legal counsel’s
reasonable requests in performing the Company’s obligations under this
Agreement;
(m)    Blue Sky. The Company will, prior to any public offering of Registrable
Securities, use its reasonable best efforts to register or qualify or cooperate
with the selling Holders in connection with the registration or qualification
(or exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or blue sky laws (“Blue Sky”)
of all jurisdictions within the United States that the selling Holders request
in writing be covered, to keep each such registration or qualification (or
exemption therefrom) effective during the applicable Effectiveness Period and to
do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by any
Registration Statement; provided, that the Company will not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to become subject to any material tax in any such jurisdiction
where it is not then so subject.
(n)    Subsequent Form S-3. If, at the time of filing of a Registration
Statement, the Company is not eligible to use Form S-3 for transactions
involving secondary offerings and the Company is not otherwise eligible to
incorporate by reference prospectively into such Registration Statement, then at
such time as the Company becomes eligible to register transactions involving
secondary offerings on Form S-3, the Company may, in its sole discretion, file
in accordance with the procedures outlined in this Section 3, including but not
limited to all required notices to the Holders, an additional Registration
Statement on Form S-3 to cover resales pursuant to Rule 415 of the Registrable
Securities (a “Subsequent Form S-3”), and, when such Subsequent Form S-3 has
been filed with the Commission, the Company may, concurrently with its filing of
a request for acceleration of effectiveness of such Subsequent Form S-3,
withdraw or terminate the original Registration Statement; provided, however,
that nothing in this Section 3(n) will be interpreted to limit the Company’s
obligations pursuant to Section 2(b).
4.    Registration Expenses.
All fees and expenses incident to the performance of or compliance with this
Agreement by the Company will be borne by the Company whether or not any
Registrable Securities are sold pursuant to a Registration Statement including,
without limitation: (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with any Trading Market on which the Common Stock is then listed for trading,
(B) related to compliance with applicable state securities or Blue Sky laws and
(C) incurred in connection with the preparation or submission of any filing with
FINRA); (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by Holders of a majority of
the Registrable Securities included in a Registration Statement); (iii)
messenger, telephone and delivery expenses; (iv) fees and disbursements of
counsel for the Company; (v) Securities Act liability insurance, if the Company
so desires such insurance; (vi) fees and expenses of all other persons retained
by the Company in connection with the consummation of the transactions
contemplated by this Agreement and (vii) all of the Company’s own internal
expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit and the fees and expenses incurred in connection
with the listing of the Registrable Securities on any securities exchange as
required hereunder; provided, however, that each selling Holder will pay (i) all
underwriting discounts, commissions, fees and expenses and all transfer taxes
with respect to the Registrable Securities sold by such selling Holder; (ii) any
fees and expenses of legal counsel and (iii) all other expenses incurred by such
selling Holder and incidental to the sale and delivery of the shares to be sold
by such Holder.


5.    Indemnification.
(a)    Indemnification by the Company. The Company will, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, partners, members and shareholders of each Holder and each
person who controls any Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the directors and officers
of any such controlling persons, to the fullest extent permitted by applicable
law, from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or based upon, in the case of the Registration Statement or in any amendments
thereto, any untrue or alleged untrue statement of a material fact contained
therein or any omission or alleged omission to state therein a material fact
required to be stated therein to make the statements not misleading, or in the
case of any Prospectus or form of prospectus, or in any amendment or supplement
thereto, or in any preliminary prospectus, any untrue or alleged untrue
statement of a material fact contained therein or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except to the extent, but only to the
extent, that such untrue statements or omissions (1) are made in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of any Holder expressly for use in a Registration Statement, or such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved in writing
by such Holder for use in the Registration Statement, such Prospectus or such
form of Prospectus (it being understood that the Holder has approved Annex A
hereto, as may be amended in accordance with the provisions of this Agreement,
for this purpose), (2) if such untrue statement or omission was made in any
preliminary Prospectus, if the selling Holder failed to deliver a copy of the
final Prospectus, if obligated to do so, with or prior to the delivery of
written confirmation of the sale by such selling Holder to the Person asserting
the claim from which such Losses allegedly arose; or (3) resulted from the use
by any Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that such Prospectus is outdated or defective
and prior to the receipt by such Holder of an Advice or an amended or
supplemented Prospectus, but only if and to the extent that following the
receipt of the Advice or the amended or supplemented Prospectus the misstatement
or omission giving rise to such Loss would have been corrected.
(b)    Indemnification by Holders. Each Holder will, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, partners,
members and shareholders and each person who controls the Company (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the directors and officers of such controlling person,, in each case to the
fullest extent permitted by applicable law from and against all Losses, as
incurred, arising solely out of or based upon, in the case of the Registration
Statement or in any amendments thereto, any untrue or alleged untrue statement
of a material fact contained therein or any omission or alleged omission to
state therein a material fact required to be stated therein to make the
statements not misleading, or in the case of any Prospectus or form of
prospectus, or in any amendment or supplement thereto, or in any preliminary
prospectus, any untrue or alleged untrue statement of a material fact contained
therein or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading to the
extent, but only to the extent, that such untrue statements or omissions (1) are
made in reliance upon and in conformity with written information furnished to
the Company by or on behalf of any Holder expressly for use in a Registration
Statement or Prospectus, or to the extent that such information relates to such
Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and approved in writing by such Holder for use in
the Registration Statement or Prospectus (it being understood that the Holder
has approved Annex A hereto, as may be amended in accordance with the provisions
of this Agreement, for this purpose), (2) if such untrue statement or omission
was made in any preliminary Prospectus, if the selling Holder failed to deliver
a copy of the final Prospectus, if obligated to do so, with or prior to the
delivery of written confirmation of the sale by such selling Holder to the
Person asserting the claim from which such Losses allegedly arose or
(3) resulted from the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of an Advice or an
amended or supplemented Prospectus, but only if and to the extent that following
the receipt of the Advice or the amended or supplemented Prospectus the
misstatement or omission giving rise to such Loss would have been corrected;
provided, however, that the obligation to indemnify will be several and not
joint and in no event will the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by any
such selling Holder upon the sale of the Registrable Securities under the
Registration Statement giving rise to such indemnification obligation
(c)    Conduct of Indemnification Proceedings. In order for a Person (the
“Indemnified Party”) to be entitled to any indemnification provided for under
this Agreement in respect of, arising out of or involving a claim or demand made
by any Person against the Indemnified Party (a “Claim”), such Indemnified Party
must notify the indemnifying party (“Indemnifying Party”) in writing, and in
reasonable detail, of the Claim as promptly as reasonably possible after receipt
by such Indemnified Party of notice of the Claim; provided, however, that
failure to give such notification on a timely basis shall not affect the
indemnification provided hereunder except to the extent the Indemnifying Party
shall have been actually materially prejudiced as a result of such failure.
Thereafter, the Indemnified Party shall deliver to the Indemnifying Party,
promptly after the Indemnified Party’s receipt thereof, copies of all notices
and documents (including court filings and related papers) received by the
Indemnified Party relating to the Claim.
If a Claim is made against an Indemnified Party, the Indemnifying Party shall be
entitled to participate in the defense thereof and, if it so chooses and
acknowledges its obligation in writing to indemnify the Indemnified Party
therefor, to assume at its cost the defense thereof with counsel selected by the
Indemnifying Party and reasonably satisfactory to the Indemnified Party and to
settle such suit, action, claim or proceeding in its discretion with a full
release of the Indemnified Party and no admission of liability. Notwithstanding
any acknowledgment made pursuant to the immediately preceding sentence, the
Indemnifying Party shall continue to be entitled to assert any limitation to the
amount of Losses for which the Indemnifying Party is responsible pursuant to its
indemnification obligations. Should the Indemnifying Party so elect to assume
the defense of a Claim, the Indemnifying Party shall not be liable to the
Indemnified Party for legal expenses subsequently incurred by the Indemnified
Party in connection with the defense thereof unless the Indemnifying Party has
materially failed to defend, contest or otherwise protest in a timely manner
against Claims. If the Indemnifying Party assumes such defense, the Indemnified
Party shall have the right to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party, it being understood, however, that the Indemnifying Party
shall control such defense. The Indemnifying Party shall be liable for the fees
and expenses of counsel employed by the Indemnified Party for any period during
which the Indemnifying Party has not assumed the defense thereof. If the
Indemnifying Party chooses to defend any Claim, all the parties hereto shall
cooperate in the defense or prosecution of such Claim. Such cooperation shall
include the retention and (upon the Indemnifying Party’s request) the provision
to the Indemnifying Party of records and information which are reasonably
relevant to such Claim, and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. Whether or not the Indemnifying Party shall have assumed the defense
of a Claim, the Indemnified Party shall not admit any liability with respect to,
or settle, compromise or discharge, such Claim without the Indemnifying Party’s
prior written consent (which consent shall not be unreasonably withheld);
provided, however, the Indemnified Party shall be free to admit liability with
respect to, or settle, compromise or discharge such Claim without the
Indemnifying Party’s consent to the extent that the Indemnifying Party fails to
acknowledge in writing its obligation to indemnify hereunder with respect to
such Claim within 20 business days following the Indemnified Party’s delivery to
the Indemnifying Party of (i) a written request for such acknowledgement and
(ii) a written notice describing the Claim and the basis upon which the
Indemnified Party seeks indemnity therefor in reasonable detail.
The obligations of the Company and the Holders under this Section 2.8 shall
survive completion of any offering of Registrable Shares pursuant to a
Registration Statement and the termination of this Agreement. The Indemnifying
Party’s liability to any such Indemnified Party hereunder shall not be
extinguished solely because any other Indemnified Party is not entitled to
indemnity hereunder.
(d)    Contribution. If a claim for indemnification under Section 5(a) or 5(b)
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, will contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party will be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses will be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in Section 5(a) or 5(b) was
available to such party in accordance with its terms. The parties hereto agree
that it would not be just and equitable if contribution pursuant to this
Section 5(d) were determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to in this Section 5(d). Notwithstanding the provisions of this Section 5, no
Holder will be required to contribute, in the aggregate, any amount in excess of
the amount by which the proceeds actually received by such Holder from the sale
of the Registrable Securities subject to the Proceeding exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
(e)    Other. The indemnity and contribution agreements contained in this
Section 5 are in addition to any liability that the Indemnifying Parties may
have to the Indemnified Parties.
6.    Miscellaneous.
(a)    Notices. All notices or other communications hereunder will be in writing
and will be given by (i) personal delivery, (ii) courier or other delivery
service which obtains a receipt evidencing delivery, (iii) registered or
certified mail (postage prepaid and return receipt requested) or (iv) facsimile
or similar electronic device, to such address as may be designated from time to
time by the relevant party, and which will initially be:
(a)    in the case of the Company:
Oclaro, Inc.
2560 Junction Ave.
San Jose, CA 95134
Attn: Corporate Secretary
Facsimile: +1 408 919 1501


With a copy to:


Jones Day
1755 Embarcadero Road
Palo Alto, CA 94303
Attn:    Robert T Clarkson
    
(b)    in the case of Jefferies:
Jefferies LLC
520 Madison Avenue
New York, NY 10022


With a copy to:


Latham & Watkins LLP
650 Town Center Drive, 20th Floor
Costa Mesa, CA 92626-1925
Attention: B. Shayne Kennedy


All notices and other communications will be deemed to have been given (i) if
delivered by the United States mail, three business days after mailing (five
business days if delivered to an address outside of the United States), (ii) if
delivered by a courier or other delivery service, one business day after
dispatch (two business days if delivered to an address outside of the United
States) and (iii) if personally delivered or sent by facsimile or similar
electronic device, upon receipt by the recipient or its agent or employee
(which, in the case of a notice sent by facsimile or similar electronic device,
will be the time and date indicated on the transmission confirmation receipt).
No objection may be made by a party to the manner of delivery of any notice
actually received in writing by an authorized agent of such party.
(b)    Existing Piggyback Registrations. Jefferies, and by accepting the
benefits of being third party beneficiaries of its Agreement, each Holder
acknowledges that, in addition to rights granted to Holders under this
Agreement, the Company has granted registration rights to Hitachi, Ltd. under a
Registration Rights Agreement dated as of August 7, 2012. Upon the request of
the holders of these registration rights, and subject to certain terms and
conditions, the Company is obligated to include the foregoing securities on any
Registration Statement filed for the account of other security holders, and
therefore, these securities may be included in the Registration Statement to be
filed by the Company pursuant to this Agreement.
(c)    Governing Law; Jurisdiction; Jury Trial; etc. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service will constitute good and sufficient
service of process and notice thereof. Nothing contained herein will be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereby irrevocably waives any right it may have, and agrees not to
request, a jury trial for the adjudication of any dispute hereunder or in
connection with or arising out of this Agreement or any transaction contemplated
hereby.
(d)    Remedies. In the event of a breach by the Company of its obligations
under this Agreement, each Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of any of the provisions of this Agreement and hereby
waives the defense in any action for specific performance that a remedy at law
would be adequate.
(e)    Complete Agreement; Modifications. This Agreement and any documents
referred to herein or executed contemporaneously herewith constitute the
parties’ entire agreement with respect to the subject matter hereof and
supersede all agreements, representations, warranties, statements, promises and
understandings, whether oral or written, with respect to the subject matter
hereof. This Agreement may be amended, altered or modified only by a writing
signed by the Company and the Majority Holders.
(f)    Additional Documents. Each party hereto agrees to execute any and all
further documents and writings and to perform such other actions which may be or
become necessary or expedient to effectuate and carry out this Agreement.
(g)    Third-Party Beneficiaries. None of the provisions of this Agreement will
be for the benefit of, or enforceable by, any third-party beneficiary, except
with respect to the Holders..
(h)    Successors and Assigns. Except as provided herein to the contrary, this
Agreement will be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.
(i)    Waivers Strictly Construed. With regard to any power, remedy or right
provided herein or otherwise available to any party hereunder (a) no waiver or
extension of time will be effective unless expressly contained in a writing
signed by the waiving party and (b) no alteration, modification or impairment
will be implied by reason of any previous waiver, extension of time, delay or
omission in exercise, or other indulgence.
(j)    Severability. The validity, legality or enforceability of the remainder
of this Agreement will not be affected even if one or more of the provisions of
this Agreement will be held to be invalid, illegal or unenforceable in any
respect.
(k)    Attorneys’ Fees. Should any litigation be commenced (including any
proceedings in a bankruptcy court) between the parties hereto or their
representatives concerning any provision of this Agreement or the rights and
duties of any person or entity hereunder, the party or parties prevailing in
such proceeding will be entitled, in addition to such other relief as may be
granted, to the attorneys’ fees and court costs incurred by reason of such
litigation.
(l)    Headings. The Section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular Section.
(m)    Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
[Remainder of page intentionally left blank, signature pages to follow]




IN WITNESS WHEREOF, the parties have executed this Resale Registration Rights
Agreement as of the date first written above.
OCLARO, INC.

By: /s/ Greg Dougherty    
Name: Greg Dougherty
Title: CEO


JEFFERIES LLC

By: /s/ A. Colyer Curtis    
Name: A. Colyer Curtis
Title: Managing Director




Annex A
PLAN OF DISTRIBUTION
We are registering the Securities covered by this prospectus on behalf of the
Selling Securityholders. All costs, expenses and fees connected with the
registration of these Securities will be borne by us. Any brokerage commissions
and similar expenses connected with selling the Securities will be borne by the
Selling Securityholders. The Selling Securityholders may offer and sell the
Securities covered by this prospectus from time to time in one or more
transactions. The term “Selling Securityholders” includes pledgees, donees,
transferees and other successors-in-interest who may acquire Securities through
a pledge, gift, partnership distribution or other non-sale related transfer from
the Selling Securityholders. The Selling Securityholders will act independently
of the Company in making decisions with respect to the timing, manner and size
of each sale and they may sell Securities on one or more exchanges, including
the Nasdaq Global Market, in the over-the-counter market or in privately
negotiated transactions at prevailing market prices at the time of sale, at
fixed prices, at varying prices determined at the time of the sale or at
negotiated prices. These transactions include:
•
ordinary brokerage transactions and transactions in which the broker solicits
purchasers;

•
purchases by a broker-dealer as principal and resale by the broker-dealer for
its own account pursuant to this prospectus;

•
exchange or over-the-counter distributions in accordance with the rules of the
exchange or other market;

•
block trades in which the broker-dealer attempts to sell the Securities as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

•
a combination of any such method of sale; and

•
any other method permitted pursuant to applicable law.

In connection with distributions of the Notes or otherwise, the Selling
Securityholders may:
•
sell the Securities short and redeliver the Securities to close out short
positions;

•
enter into option or other transactions with broker-dealers or other financial
institutions which require the delivery to them of Securities covered by this
prospectus, which they may in turn resell; and

•
pledge Securities to broker-dealers or other financial institutions, which, upon
a default, they may in turn resell.

The Selling Securityholders may also sell any Securities under Rule 144 rather
than with this prospectus if the sale meets the requirements of that rule.
In effecting sales, the Selling Securityholders may engage broker-dealers or
agents, who may in turn arrange for other broker-dealers to participate.
Broker-dealers or agents may receive commissions, discounts or concessions from
the Selling Securityholders and/or from the purchasers of Securities for whom
the broker-dealers may act as agents or to whom they sell as principal, or both.
The compensation to a particular broker-dealer may be in excess of customary
commissions. To our knowledge, there is currently no plan, arrangement or
understanding between any Selling Securityholders and any broker-dealer or agent
regarding the sale of any Securities by the Selling Securityholders.
The Selling Securityholders, any broker-dealers or agents and any participating
broker-dealers that act in connection with the sale of the Securities covered by
this prospectus may be “underwriters” under the Securities Act with respect to
those Securities and will be subject to the prospectus delivery requirements of
that Act. Any profit that the Selling Securityholders realize, and any
compensation that any broker-dealer or agent may receive in connection with any
sale, including any profit realized on resale of Securities acquired as
principal, may constitute underwriting discounts and commissions. If the Selling
Securityholders are deemed to be underwriters, the Selling Securityholders may
be subject to certain liabilities under statutes including, but not limited to,
Section 11, 12 and 17 of the Securities Act and Section 10(b) and Rule 10b-5
under the Exchange Act.
The securities laws of some states may require the Selling Securityholders to
sell the Securities in those states only through registered or licensed brokers
or dealers. These laws may also require that we register or qualify the
Securities for sale in those states unless an exemption from registration and
qualification is available and the Selling Securityholders and we comply with
that exemption. In addition, the anti-manipulation rules of Regulation M under
the Securities Exchange Act of 1934 may apply to sales of Securities in the
market and to the activities of the Selling Securityholders and their
affiliates. Regulation M may restrict the ability of any person engaged in the
distribution of the Securities to engage in market-making activities with
respect to the Securities. All of the foregoing may affect the marketability of
the Securities and the ability of any person to engage in market-making
activities with respect to the Securities.
If any Selling Securityholder notifies us that he has entered into any material
arrangement with a broker-dealer for the sale of Securities through a block
trade, special offering, exchange distribution, over-the-counter distribution or
secondary distribution, or a purchase by a broker or dealer, we will file any
necessary supplement to this prospectus to disclose:
•
the number of Securities involved in the arrangement;

•
the terms of the arrangement, including the names of any underwriters, dealers
or agents who purchase Securities, as required;

•
the proposed selling price to the public;

•
any discount, commission or other underwriting compensation;

•
the place and time of delivery for the Securities being sold;

•
any discount, commission or concession allowed, reallowed or paid to any
dealers; and

•
any other material terms of the distribution of Securities.

In addition, if the Selling Securityholder notifies us that a donee, pledgee,
transferee or other successor-in-interest of the Selling Securityholder intends
to sell more than [__________] Securities, we will file a supplement to this
prospectus.




Annex B
OCLARO, INC.
Selling Securityholder Notice and Questionnaire
The undersigned beneficial owner of common stock, $0.01 par value per share (the
“Securities”), of Oclaro, Inc. (the “Company”) understands that the Company has
filed or intends to file with the Securities and Exchange Commission (the
“Commission”) a Registration Statement for the registration and resale of the
Registrable Securities, in accordance with the terms of the Registration Rights
Agreement, dated as of February 19, 2015 (the “Registration Rights Agreement”),
among the Company and the Purchasers named therein. A copy of the Registration
Rights Agreement is available from the Company upon request at the address set
forth below. All capitalized terms used and not otherwise defined herein will
have the meanings ascribed thereto in the Registration Rights Agreement.
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
1.Name.
(a)    Full Legal Name of Selling Securityholder
 
 



(b)    Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:
 
 



(c)    Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):
 
 





2.    Address for Notices to Selling Securityholder:
Name:                                                                                         
Address:                                                                                      
 
Telephone:                                                                                  
Fax:                                                                                             
Contact
Person:                                                                            



3.    Beneficial Ownership of Registrable Securities:
(a)    Type and Principal Amount of Registrable Securities Beneficially Owned:
 
 
 



4.    Broker-Dealer Status:
(a)    Are you a broker-dealer?
Yes     No
Note:    If yes, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.
(b)    Are you an affiliate of a broker-dealer?
Yes     No
(c)    If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
Yes     No
Note:    If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.
5.    Beneficial Ownership of Other Securities of the Company Owned by the
Selling Securityholder.
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
Type and Amount of Other Securities Beneficially Owned by the Selling
Securityholder:


 
 



6.    Relationships with the Company:
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
State any exceptions here:
 
 



The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.


IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.


Dated: __________________
 
Beneficial Owner: __________________
 
 
 
 
 
 
 
 
By: ______________________________
 
 
 
Name:
 
 
 
Title:







PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


Oclaro, Inc.
2560 Junction Avenue
San Jose, California 95134
Attn: David Teichmann
Facsimile: (408) 904-4913

NYI-524639632v6